HANDLE FOR EXOTHERMIC MOLD WITH SPRING CONNECTORS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of prior U.S. Patent No. 11229970. This is a statutory double patenting rejection.  Claims 16-20 of the instant application are rejected as being dependent from claim 15.
Claim Objections
Claims 1-3, 6, 12, and 15 objected to because of the following informalities:  
Claim 1, “A handle clamp for an exothermic mold comprising: a pair of grips; a pair of legs, each leg in said pair of legs connected with a respective of the pair of grips, the legs arranged to move toward and away from one another in response to motion of the grips; a plurality of engagement rods disposed on each of the legs, wherein the engagement rods on each said leg are adapted to engage with respective sections of an exothermic mold; one or more brackets, each said bracket rotatably disposed on one of the engagement rods, wherein each said bracket comprises a bolt hole through the bracket; one or more bolts, each said bolt disposed in the bolt hole of a respective bracket and movable toward and away from a surface of the mold, wherein each said bolt comprises a shaft, a pin hole in the shaft, and a pin fitted into the pin hole; and a detent mechanism to releasably hold each said bracket in one of a plurality of angular positions  with respect to a respective one of the engagement rods.”
Claim 2, “The handle clamp of claim 1, wherein the detent mechanism comprises a convex feature and a plurality of concave features arranged radially about the respective engagement rod, the convex feature disposed on a first  leg of the pair of legs or the bracket and the concave features disposed on a second  leg of the pair of legs or the bracket, the concave and convex features shaped to engage with one another and positioned so that when a selected one of the concave features is engaged with the convex feature, the bracket is positioned in a respective one of the plurality of angular positions about the respective rod.”
Claim 3, The handle clamp of claim 2, wherein the detent mechanism further comprises a force applying member adapted to apply a force to hold the engaged said convex and concave features against one another.
Claim 6, “The handle clamp of claim 2, wherein the convex feature is a peg extending from one of the first or second legs or the one or more brackets and the concave feature is a hole in the other of the first or second s or the one or more brackets.
Claim 12, “The handle clamp of claim 11, wherein the bolt-driving spring comprises a coil spring, wherein the bolt further comprises a spring retaining feature, and wherein the coil spring is disposed between a surface of the bracket and the spring retaining feature.”
Claim 15, ““A handle clamp for an exothermic mold comprising: a pair of grips; a pair of legs, each leg in said pair of legs connected with a respective of the pair of grips, the legs arranged to move toward and away from one another in response to motion of the grips; a plurality of engagement rods disposed on each of the legs, wherein the engagement rods on each said leg are adapted to engage with respective sections of an exothermic mold; a bracket rotatably disposed on at least one of the engagement rods; and a detent mechanism to releasably hold the bracket in one of a plurality of angular positions of the bracket with respect to the at least one engagement rod, wherein the detent mechanism includes a force applying member configured to bias  the bracket towards a  leg of the paid of legs.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detent mechanism to releasably hold” in claims 1 and 15; “a force applying member adapted to apply a force” in claim 3; and “a force applying member configured to bias”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The detent mechanism is further defined in at least claim 2, as “a convex feature and a plurality of concave features arranged radially about the respective engagement rod, the convex feature disposed on the leg or the bracket and the concave features disposed on the other of the leg or the bracket, the concave and convex features shaped to engage with one another and positioned so that when a selected one of the concave features is engaged with the convex feature, the bracket is positioned in a respective one of the plurality of angular positions about the respective rod.”  The force applying member in [0017] of the specification is defined as a coil spring, a spring washer, an elastomeric washer, and a magnetic insert.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A handle clamp for an exothermic mold comprising: a pair of grips; a pair of legs connected with a respective grips, the legs arranged to move toward and away from one another in response to motion of the grips; a plurality of engagement rods disposed on each of the legs, wherein the engagement rods on each said leg are adapted to engage with respective sections of an exothermic mold; one or more brackets, each said bracket rotatably disposed on one of the rods, wherein each said bracket comprises a bolt hole through the bracket; one or more bolts, each said bolt disposed in the bolt hole of a respective bracket and movable toward and away from a surface of the mold, wherein each said bolt comprises a shaft, a pin hole in the shaft, and a pin fitted into the pin hole; and a detent mechanism to releasably hold each said bracket in one of a plurality of angular positions with respect to a respective one of the rods.”  Examiner annotates where there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the leg or bracket" and should read, “the leg or the bracket” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites, “A handle clamp for an exothermic mold comprising: a pair of grips; a pair of legs, connected with a respective grips, the legs arranged to move toward and away from one another in response to motion of the grips; a plurality of engagement rods disposed on each of the legs, wherein the engagement rods on each said leg are adapted to engage with respective sections of an exothermic mold; a bracket rotatably disposed on at least one of the rods; and a detent mechanism to releasably hold the bracket in one of a plurality of angular positions of the bracket with respect to the at least one rod, wherein the detent mechanism includes a force applying member configured to bias  the bracket towards a respective one of the legs.” Examiner annotates where there is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "each bolt" and should read, “each said bolt” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the closest art identified, Harger (US 6382496) in view of Ruland (US 20060237515) teaches a handle clamp (Harger, 10) for an exothermic mold (Harger, M) comprising: a pair of grips (Harger, 26); a pair of legs (Harger, 16) connected with respective grips, legs arranged to move toward and away from one another; a plurality of engagement rods (Harger, 18) on disposed on each of the legs, wherein the engagement rods engage sections of an exothermic mold (Harger, Fig. 1); one or more brackets (Harger, 20), each bracket rotatably disposed on one of the rods (Harger, 18); wherein each said bracket (20) comprises a bolt hole (for 24) through the bracket; one or more bolts (24), each bolt disposed in the bolt hole of a respective bracket and movable toward and away from a surface of the mold, wherein each bolt (24) comprises a shaft.  Harger does not teach wherein each bolt comprises a pin hole in the shaft, and a pin fitted into the pin hole; and a detent mechanism to releasably hold each bracket in one of a plurality of angular positions of each bracket with respect to a respective one of the rods.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruland (US 20060237515) teaches a clamp for an exothermic mold with a key on the shaft.
Quardt (US 20020114665) teaches a key bolt system.
Foutz (US 5653279) teaches a clamp for a mold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723